Citation Nr: 1521806	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-12 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disability, to include tinea cruris, tinea pedis and dermatitis, to include due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, to include due to an undiagnosed illness.

3.  Entitlement to a rating in excess of 10 percent for service-connected migraine headaches, prior to June 21, 2012.

4.  Entitlement to a rating in excess of 30 percent for an anxiety disorder, not otherwise specified.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Wife, C.P.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to June 1983 and from December 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a July 2012 rating decision, the RO granted an increased rating of 50 percent for migraine headaches effective May 1, 2012.  In a June 2013 rating decision, the RO found a clear and unmistakable error (CUE) in the effective date assigned for the increased evaluation, and assigned an evaluation of 50 percent from June 21, 2012.  The Veteran specifically stated that he is only appealing the 10 percent rating assigned for migraines prior to June 21, 2012.  See March 2015 Board Hearing Transcript (Tr.) at 3.  Thus, only issue before the Board is entitlement to a rating in excess of 10 percent for migraines, prior to June 21, 2012. 

In March 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to a higher rating for service-connected dry eye has been raised by the record in an April 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for joint pain and entitlement to a rating in excess of 30 percent for anxiety disorder, not otherwise specified, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A November 1995 rating decision denied the Veteran's claim of entitlement to service connection for a rash, to include tinea pedis; in an April 1998 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a skin condition, to include tinea cruris, tinea pedis and dermatitis; the Veteran did not file a timely substantive appeal of the rating decision and it became final.

2.  Evidence submitted subsequent to the April 1998 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  A preponderance of the competent and probative evidence supports a finding that the Veteran has had tinea cruris and tinea pedis since service.  

4.  Prior to June 21, 2012, the  evidence of record demonstrates that the Veteran's chronic migraine headaches more closely approximate frequent completely prostrating and prolonged attacks productive of economic inadaptability.




CONCLUSIONS OF LAW

1.  The April 1998 rating decision is final as to the claim of service connection for a skin disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a skin disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for tinea cruris and tinea pedis have been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).

4.  Prior to June 21, 2012, the schedular criteria for an initial evaluation of 50 percent for service-connected chronic migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.124a, Diagnostic Code 8100 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As to the Veteran's petition to reopen his claim for entitlement to service connection for a skin disability and his claim for entitlement to service connection for a skin disability, those claims have been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

In regard to the Veteran's claim for a higher rating for his migraines, prior to June 21, 2012, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims for increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's increased rating claim.  Prior to initial adjudication of the claim, appropriate notice was provided in a September 2010 letter.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board notes that the Veteran's service treatment records from December 1990 to May 1991 appear to be incomplete.  However, the RO made a Formal Finding of the Unavailability of Service Records from December 1990 through May 1991 in July 1996.  The Veteran was notified and he submitted service treatment records in his possession from that period of service.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran with an appropriate VA examination in June 2012.  The examination is adequate because it is based on a thorough examination and a description of the Veteran's pertinent medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The examination report is thorough and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence- Skin Disability

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for entitlement to service connection for a rash as due to an undiagnosed illness was denied in a November 1995 rating decision.  The RO found that the rash neither arose during service in the Persian Gulf theater, nor was it manifested to a compensable degree within 2 years after the last date of service in the Persian Gulf theater during the Persian Gulf War.  The RO found the Veteran's tinea pedis was neither incurred in nor was caused or aggravated by service.  The RO noted the Veteran had diagnoses of tinea pedis and tinea pedis.  

The RO reviewed the previously adjudicated claim, as the Veteran was a Gulf War veteran, to ensure that the prior decision met all procedural and legal requirements.  In an April 1998 rating decision, the RO again denied the Veteran's claim for entitlement to service connection for a skin condition, to include tinea cruris, tinea pedis and dermatitis.  The RO found that there was no evidence of record that the Veteran developed a rash condition while on active duty.  Service connection as an undiagnosed illness was denied because the skin condition had been diagnosed.  Service connection of the rash as a result of exposure to environmental hazard was also denied because there was no medical opinion of record that the rash was incurred or exacerbated as a result of exposure to environmental hazards.  The Veteran did not appeal the April 1998 rating decision and it became final.  

The evidence at the time of the last final denial in April 1998 included statements from the Veteran, VA treatment records, a VA examination report, and part of the Veteran's service treatment records.  

Since the last final denial of the claim in April 1998, new evidence has been added to the claims file, including several statements from the Veteran's friends and family members.  In a statement received in June 2011, the Veteran's mother stated that the Veteran "developed a rash on his body, particularly under his arms and in his groin area, that did not respond to any topical treatment and emitted a foul odor.  His skin is so sensitive that touching him or hugging him, is very difficult."  In another statement received in June 2011, the Veteran's sister stated that after returning home from service, the Veteran had confided in her about "an odor and rash in the groin area."  She stated that it continued to be a problem to this day.  In a June 2011 statement, the Veteran's wife stated that when the Veteran came home from service, "he came home with a rash on his thighs, groin area and armpits."  She stated he received cream to apply but it never got better.  

The statements from the Veteran's family members are new.  The Board finds that they are also material.  The statements indicate the Veteran has had a skin rash since his discharge from service.  Lay witnesses are competent to report symptoms capable of lay observation, such as rashes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For purposes of reopening a claim, the credibility of evidence is presumed.  As the statements relate to a missing element of the claim, namely by showing that the Veteran has had a rash since service, the statements are material.  Accordingly, the claim for entitlement to service connection for a skin disability, to include tinea cruris, tinea pedis and dermatitis, is reopened.

Service connection- Skin Disability

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

At the Board hearing, the Veteran testified that he first noticed a rash when he was at Camp Lejeune following his overseas service.  He stated that he had a rash on his feet, behind his knees, down his calf, through his groin and abdomen area and on his arm.  Tr. at 8.  The Veteran's wife also testified that she noticed the rash.  Tr. at 9.  The Veteran has stated that he has had the rash since service.  Tr. at 8.  The Veteran's service treatment records from his period of service from December 1990 to May 1991 are incomplete.  However, the available service treatment records do not note any skin complaints.  A December 1993 VA Persian Gulf Examination reflects that the Veteran had dermatitis in both groin areas at the time of the examination.  The Veteran also reported having had dermatitis on his feet and behind the knee.  An August 1994 VA treatment record indicates the Veteran had tinea pedis and tinea cruris.  A July 2000 private treatment record noted that the Veteran had tinea cruris.  An April 2013 VA mental health progress note reflects that the Veteran was struggling with pain from a skin rash.

As lay witnesses, the Veteran and his wife are competent to report symptoms capable of lay observation, including rashes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran's complete service treatment records are unavailable, the VA treatment records from 1993 and 1994 support the Veteran's claim that he has had tinea pedis and tinea cruris on his feet and groin area since service.  The Veteran has consistently stated that he has had a rash on his groin and feet since service.  Accordingly, the Board finds the Veteran's and his wife's statements regarding the continuity of rash symptoms to be credible.  

A June 2010 VA treatment record indicates the Veteran was prescribed medication for a rash.  The Veteran has also stated that he has had a rash in his groin area and feet during the period on appeal.  See Tr. at 9.  As the Board finds the Veteran's assertion that he has had a rash on the groin since service to be credible, the evidence supports a finding of a nexus between service and the Veteran's tinea cruris and tinea pedis.  Giving the Veteran the benefit of the doubt, service connection for tinea cruris and tinea pedis is granted.

Increased Rating- Migraines

The Veteran asserts that he is entitled to a rating in excess of 10 percent for migraines, prior to June 21, 2012.  The Veteran withdrew his claim for a rating in excess of 50 percent, from June 21, 2012.  For the reasons that follow, the Board finds that a 50 percent rating is warranted for migraines prior to June 21, 2012.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 4.1 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the Veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's claim for an increased rating for migraines was received on August 16, 2010.  

Pursuant to DC 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2014).

The rating criteria do not define "prostrating," nor has the Court. The Board notes, however, that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness.  Similarly, WEBSTER'S II NEW COLLEGE DICTIONARY 889 (3rd Ed. 2001), defines the term as "physically or emotionally exhausted; INCAPACITATED."

A statement received in June 2011 from the Veteran's sister indicates the Veteran had "severe headaches."  

In a February 2012 notice of disagreement, the Veteran stated that he had an average of three prostrating migraines per week.  He stated that his employers made allowance for his issues.  He would go outside and sit in his car with a particularly bad headache.  He stated that he often lies down at home with headaches.

In an April 2012 substantive appeal, the Veteran stated that he got three to five headaches a day.  He stated that he would have to "stop what I am doing- sit or lay down and close my eyes for 10 to 30 minutes."  

The Veteran's headaches were evaluated at a VA examination in June 2012.  The Veteran reported having daily headaches.  He said he took aspirin 6 to 8 times a day.  He also took 500 mg Vicodin three times a day up to 8 times a day with some relief.  He  stated that since his last VA examination, his migraines have worsened and he has them daily and they are more painful.  He stated when headaches are at their best, he has them every four to five days.  He stated he lies down after work for three to five hours due to headaches half the time.

At the March 2015 Board hearing, the Veteran testified that prior to June 2012, he would get headaches a couple of times a week.  See March 2015 Hearing Transcript (Tr.) at 17.  He stated that headaches were at the same level in May of 2012 as the they were in June.  Id. at 16.  

As a lay person, the Veteran is competent to report symptoms capable of lay observation, such as headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Board finds the Veteran's statements regarding his migraine symptoms to be credible.  His statements have been consistent and indicate he had severe headaches that required him to lay down more than once a month.  As noted above, the rating criteria do not define "prostrating."  However, the June 2012 VA examiner found the Veteran had prostrating headaches.  The Board finds that based on the Veteran's credible testimony and statements that the Veteran had prostrating attacks more than once a month throughout the period on appeal.  The Veteran also described how the headaches affect his work and noted that his employers made allowance for his issues.  He stated that he would go outside and sit in his car with a particularly bad headache.  See February 2012 notice of disagreement.  The Board finds that the Veteran had very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability prior to June 21, 2012.  Accordingly, the Board finds that the Veteran was entitled to a rating of 50 percent, but no higher, for his migraines, prior to June 12, 2012.  

The Board has also considered whether a referral for an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The schedular evaluation for the Veteran's migraines is not inadequate.  The Veteran has not reported significant treatment, hospitalization or symptoms unaccounted for by the ratings schedule.  There is no evidence the Veteran's migraines interfered with his employment more than contemplated by the 50 percent rating, which provides for migraine attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2014).  As a result, it does not appear that the Veteran has an "exceptional or unusual" disability status.  He does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria, including attacks affecting his ability to work.  Therefore, the available schedular evaluation for migraines is adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran withdrew his claim for entitlement to a TDIU in a December 2013 statement.  In addition, the evidence indicates the Veteran worked during the period on appeal.  Accordingly, the issue of entitlement to a TDIU is not before the Board.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a skin disability is reopened.

Entitlement to service connection for tinea cruris and tinea pedis is granted.

Entitlement to a higher rating of 50 percent for migraines is granted, prior to June 21, 2012.


REMAND

In regard to the Veteran's claim for entitlement to service connection for joint pain, the Board finds that a VA examination is necessary.  The Veteran has asserted that he has joint pain, specifically hip pain, that is related to his in-service car accident, which is documented in his service treatment records of record.  See Tr. at 4.  A June 2014 VA examination report only addressed whether the Veteran had an undiagnosed illness.  The examiner noted the Veteran had a diagnosis of degenerative joint disease of the left hip.  The Veteran has not been afforded a VA examination to address whether the Veteran has a joint disability that is related to his in-service car accident.  Consequently, the claim must be remanded for a VA examination to address the etiology of his joint disabilities.

At the March 2015 hearing, the Veteran stated that he had recently taken an anger management course.  Tr. at 10.  The Veteran's testimony indicates his service-connected anxiety symptoms have worsened since his last VA examination in April 2013.  The Veteran stated that he has panic attacks once a day.  Tr. at 11.  In the April 2013 VA examination, he had reported having panic attacks about 50 times a year.  Additionally, in an October 2014 VA Form 9, the Veteran stated that his anxiety has increased.   Accordingly, the claim must be remanded for a VA examination to evaluate the Veteran's current anxiety disorder symptoms.

Finally, the VA treatment records in the file only date to November 2014.  As the VA treatment records may be relevant to the Veteran's claim, including the anger management course, the Board requests the Veteran's complete VA treatment records from November 2014 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from November 2014 to present.  If no records are available, the claims folder must indicate this fact.

2.  Then, schedule the Veteran for a VA examination to address the following:

(a)  Identify all joint disabilities, to include degenerative joint disease of the left hip.

(b)  Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the any joint disabilities identified, including degenerative joint disease of the left hip, are etiologically related to service on a direct basis, to include due to his in-service car accident.

(c) If no joint disabilities are diagnosed, provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current report of a joint pain are part of a medically unexplained chronic multi-symptom illness or otherwise undiagnosed illness.


Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected anxiety disorder, not otherwise specified.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for joint pain and entitlement to a higher rating for his service-connected anxiety disorder.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


